DISSENTING OPINION OP
JUSTICE MACLEARY.
Although I am not able to agree with all the statements contained in the opinion delivered in this case, I am willing to sign the judgment as it was first prepared. But since it has been amended by inserting the words ‘ ‘ and without prejudice to the rights of the plaintiff to bring in legal form an action of ejectment with respect to the lands to which the present suit relates,” I cannot sign it and must dissent. For I am clearly of the opinion that the district court is without jurisdiction in this case, for want of any authority, on the part of the plaintiff, to sue The People of Porto Rico without its consent. My reasons for this position are fully set forth in my dissenting opinion in the case of Rosaly v. People of Porto Rico (16 P. R. Rep., 481), decided by this court on June 14, last. It is unnecessary to repeat or modify the language of that dissenting opinion, for it suits this case as well as that of Rosaly; and reference is made thereto. As the Rosaly case is now pending in the Supreme Court of the United States, the hope is entertained that we may soon have the question definitely and finally settled.